I respectfully dissent from the majority's Opinion and Award because there is sufficient evidence to find that plaintiff's back injury is compensable.
The majority gives greater weight to the opinions of Dr. Voos over Dr. Johnson even though Dr. Johnson treated plaintiff for over one year and Dr. Voos only saw plaintiff on three noted occasions. Plaintiff and Dr. Johnson both testified that plaintiff said that her back injury was work-related.
The greater weight of the evidence does not support a finding and conclusion that plaintiff failed to prove that she sustained a back injury on October 15, 2001 as the result of either a specific traumatic incident of the work assigned or an injury by accident arising out of and in the course of her employment. For the reasons stated herein, I dissent from the majority opinion.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER